Smith, C. J.,
summed up.
He said: J ury, to find for plaintiff, must be satisfied that the notes were offered at the bank for payment in specie: 2 Selw. 787 ; that payment was requested. Evidence on this point very clear.
J ury must also be satisfied that defendants have neglected and refused payment. Defendants were bound, in a reasonable time, to count the bills offered, and to count or weigh the specie. Holder has a right to expect promptness, such as banks use in their other transactions. They should be allowed as much time to redeem these bills as it would take to receive $1,500 in specie, and give the same sum in bank notes, in exchange. Bank has no right to insist on paying bill by bill. They may establish reasonable hours for transacting business at the bank, (a) Jury will consider whether there was not, in this case, time enough to have redeemed all the notes offered before bank shut up, Oct. 21; whether there was not evidence of unreasonable delay, a disposition to evade payment. If so, there was sufficient evidence of neglect and refusal.
J ury have no concern with character of either party. Plaintiff ’s rights and defendant’s duties are all that the jury ought to regard. There is no room for doubt as to facts or law.

Jury found for plaintiff.

1



 A person who takes a bank note impliedly agrees to present it for payment at the bank, within the usual banking hours at the place where made payable. . Selw. 787.


 An opinion was subsequently delivered upon a motion as to costs in the above and other similar cases; but there is no mention of any exceptions to the charge.